United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Waldorf, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1528
Issued: March 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 9, 2012 appellant, through her attorney, filed a timely appeal of a March 30,
2012 schedule award decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained permanent impairment of her upper or lower
extremities, warranting a schedule award.
On appeal, appellant’s attorney contends that OWCP’s March 30, 2012 decision is
contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on January 15, 2006 appellant, then a 30-year-old mail carrier,
sustained cervical and lumbar intervertebral disc disorder with myelopathy as a result of a motor
vehicle accident. It authorized an anterior cervical discectomy, interbody arthrodesis with
allograft and anterior plating at C5-6 performed on February 21, 2007 by Dr. Faheem A. Sandhu,
a Board-certified neurologist.
On January 8, 2010 appellant filed a claim for a schedule award. On February 3, 2010
Dr. Guy W. Gargour, an attending Board-certified neurologist, performed an impairment
evaluation based on the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides). He advised that appellant had 19
percent impairment of the upper extremity and 15 percent impairment of the lower extremity2 or
a 31 percent whole person impairment due to her ruptured disc at C5-6 with myelopathy.
Regarding the upper extremity, Dr. Gargour assigned a class 3 impairment. He also assigned a
grade 2 modifier for functional history which resulted in a grade B impairment. Dr. Gargour
assigned a grade 3 modifier each for physical examination and clinical studies which each
resulted in a grade C impairment. He advised that this resulted in 19 percent upper extremity
impairment. Regarding appellant’s lower extremity, Dr. Gargour assigned a class 2 impairment.
He also assigned a grade 2 modifier each for functional history, physical examination and
clinical studies regarding appellant’s lower extremity which resulted in 15 percent impairment.
Using the Combined Values Chart Dr. Gargour combined the 19 percent upper extremity
impairment rating and 15 percent lower extremity impairment rating and advised that it resulted
in 31 percent impairment of the whole person.
On June 3, 2010 Dr. Lawrence A. Manning, an OWCP medical adviser, reviewed the
medical record and Dr. Gargour’s February 3, 2010 report. He advised that there was no basis
for rating impairment of appellant’s upper and lower extremities. Dr. Manning stated that
Dr. Gargour failed to explain how he rated upper or lower extremity impairment. In addition, the
medical evidence of record was not helpful in determining impairment to the upper or lower
extremities. Dr. Manning stated that appellant reached maximum medical improvement on
February 21, 2008. Based on the medical evidence of record, he concluded that she had no
impairment of the upper or lower extremities. Dr. Manning recommended a medical evaluation
to objectively evaluate whether there was any residual motor or sensory impairment to the upper
or lower extremities.
On May 25, 2011 OWCP referred appellant, together with a statement of accepted facts
and the medical record, to Dr. Charles J. Azzam, a Board-certified neurologist, for a second
opinion. In a June 9, 2011 report, Dr. Azzam reviewed a history of the January 15, 2006
employment injury and appellant’s medical treatment, social and family background. He listed
findings on neurological and musculoskeletal examination. Dr. Azzam advised that appellant
had symptoms related to residuals of her cervical and lumbar disc disease. An April 1, 2011
cervical magnetic resonance imaging (MRI) scan showed no evidence of residual disc herniation.
2

Dr. Gargour submitted two OWCP permanent impairment worksheets but did not specify whether his ratings
applied to each upper or lower extremity.

2

A June 21, 2010 lumbar MRI scan showed borderline L4-L5 stenosis but no definite disc
herniation. It also showed a decreased left central disc protrusion at L5-S1. Dr. Azzam advised
that appellant’s symptoms were related to residuals of her cervical disc herniation and lumbar
disc spondylosis. He diagnosed lumbago and lumbosacral spondylosis without myelopathy and
advised that these conditions were related to the January 15, 2006 work injury. Dr. Azzam found
that appellant reached maximum medical improvement as of the date of his examination.
Appellant’s current physical restrictions were reasonable and permanent. She was unable to
resume her mail driver position, but she could work part time up to six hours a day. Dr. Azzam
concluded that appellant’s prognosis was guarded and the partial permanent impairment rated by
Dr. Gargour was reasonable with regard to her cervical disc disease.
On August 31, 2011 Dr. Christopher R. Brigham, Board-certified in occupational
medicine and serving as an OWCP medical adviser, reviewed the medical record, including the
findings of Drs. Azzam and Gargour. He stated that the whole person impairment rating
provided was not allowed under FECA and that impairment should be evaluated for the
functional loss of the upper and lower extremities. Dr. Brigham stated that Dr. Gargour
misapplied Table 17-2, the cervical spine regional grid; which rated impairment for the spine.
The correct method for rating impairment of the extremities was discussed in the
July/August 2009 edition of The Guides Newsletter. Dr. Brigham noted that, in this case, there
were no ratable sensory or motor deficits in the upper or lower extremities. He determined that
appellant reached maximum medical improvement on February 3, 2010. Dr. Brigham noted that
the April 1, 2011 cervical MRI scan found no evidence of spinal cord involvement. Dr. Azzam
did not report any findings of hyperreflexia at the time of his recent evaluation. Based on the
objective findings of record, Dr. Brigham found that there was no evidence of residual
radiculopathy. Citing page 576 of the sixth edition of the A.M.A., Guides, which related to a
radiculopathy diagnosis, he stated that neither Dr. Azzam nor Dr. Gargour any reported sensory
or motor deficits in the upper or lower extremities. Regarding loss of reflex, Dr. Brigham stated
that Dr. Gargour’s February 3, 2010 evaluation was outdated. Dr. Azzam’s June 9, 2011
evaluation did not reveal any abnormal reflex findings. Dr. Brigham concluded that there were
no ratable sensory or motor deficit that would be ratable under Proposed Table 1, Spinal Nerve
Impairment -- Upper Extremity Impairments or Proposed Table 2, Spinal Nerve Impairment:
Lower Extremity Impairments as provided in the July/August 2009 edition of The Guides
Newsletter.
In a September 14, 2011 decision, OWCP denied appellant’s schedule award claim on the
grounds that the medical evidence did not establish permanent impairment of the upper and
lower extremities.
By letter dated October 5, 2011, appellant, through her attorney, requested a telephone
hearing before an OWCP hearing representative.
In a February 15, 2012 report, Dr. Stuart J. Goodman, a Board-certified neurologist,
listed a history of injury and appellant’s medical treatment. Appellant complained about ongoing
headaches and pain and numbness in her head, neck, back and shoulder. Sitting and standing too
long aggravated her discomfort. On review of neurological and medical systems, Dr. Goodman
found neck and back pain and muscle weakness, headache, sleep issues and fatigue. On
neurological examination, he reported essentially normal findings with the exception of

3

tenderness of the paraspinal muscles in the cervical spine region with decreased range of motion
of the neck and shoulder structures. Dr. Goodman also reported essentially normal findings on
motor examination, which the exception of tenderness and spasm of the associated paraspinal
muscles and shoulder musculature. He found no deficit on sensory examination. Dr. Goodman
advised that appellant suffered from neck and shoulder injuries, which led to a ruptured disc and
an anterior cervical discectomy and fusion at C5-6. Appellant had residual neck pain, but no
evidence of myelopathy. Dr. Goodman referred to Table 17.5, Adjustment Grid, of the sixth
edition of the A.M.A., Guides and assessed a grade 1 modifier. Under Table 17.6, Adjustment
Grid, he assessed a grade 1 modifier for functional history. Dr. Goodman stated that there were
problems with activity with symptoms present. He assessed a grade 0 modifier for physical
examination, noting that appellant had a class 1 impairment under Table 17.2, Cervical Spine
Regional Grid. Dr. Goodman concluded that she had one percent permanent impairment of each
upper extremity and no impairment of the lower extremities. He stated that the upper extremity
impairment rating was mainly based on appellant’s residual pain and decreased use of the
extremity, which were noted on examination and demonstrated by her subjective complaints.
In a March 30, 2012 decision, an OWCP hearing representative affirmed the
September 14, 2011 decision. She found that the medical evidence did not support a finding of
permanent impairment.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing federal regulations,4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members, functions and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.5 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.6 Effective May 1, 2009,
FECA adopted the sixth edition of the A.M.A., Guides7 as the appropriate edition for all awards
issued after that date.8
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Ausbon N. Johnson, 50 ECAB 304 (1999).

6

See supra note 4; Mark A. Holloway, 55 ECAB 321, 325 (2004).

7

A.M.A., Guides (6th ed. 2009).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).

4

Physical Examination (GMPE) and Clinical Studies (GMCS).9 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).10
ANALYSIS
OWCP accepted that on January 15, 2006 appellant sustained cervical and lumbar
intervertebral disc disorder with myelopathy. On February 21, 2007 Dr. Sandhu performed
authorized cervical surgery. Appellant claimed a schedule award due to her accepted conditions.
In decisions dated September 14, 2011 and March 30, 2012, OWCP denied her claim for a
schedule award. The Board finds that appellant has not met her burden of proof to establish that
she sustained permanent impairment to a scheduled member due to her accepted conditions.11
On February 3, 2010 Dr. Gargour, an attending physician, opined that under the sixth
edition of the A.M.A., Guides appellant had 19 percent impairment of the upper extremity and
15 percent impairment of the lower extremity, which represented a 31 percent whole person
impairment based on her ruptured disc at C5-6 and myelopathy. FECA does not authorize
schedule awards for loss of use of the spine or the body as a whole.12 The Board finds that
Dr. Gargour failed to rate appellant’s impairment using The Guides Newsletter standard for
spinal nerve root injuries involving the extremities. OWCP’s procedures provide that The
Guides Newsletter Rating Spinal Nerve Extremity Impairment is the appropriate method of
determining impairment in this case.13 The Guides Newsletter provides a specific method for
determining impairments for conditions such as radiculopathy from a spinal nerve injury. It
explains that, in the sixth edition, impairment for radiculopathy is reflected in the diagnosisbased impairment for the spinal region. In developing an alternative approach to rating isolated
radiculopathy, it is important to provide consistency in impairment ratings between the
chapters.14 Dr. Gargour did not discuss the July/August 2009 edition of The Guides Newsletter.
The Board finds, therefore, that his impairment rating is of diminished probative value and
insufficient to establish permanent impairment to appellant’s upper and lower extremities
causally related to the accepted injuries.
On June 9, 2011 Dr. Azzam, an OWCP referral physician, generally agreed with
Dr. Gargour that appellant had 19 percent impairment to the upper extremity and 15 percent
impairment to the lower extremity due to the accepted work-related cervical condition. He did
not discuss the July/August 2009 edition of The Guides Newsletter in rating her permanent
impairment. Further, Dr. Azzam provided only conclusory discussion of rating 19 percent upper
9

A.M.A., Guides 494-531.

10

Id. at 521.

11

An employee seeking a schedule award has the burden of proof to establish permanent impairment. See
Denise D. Cason, 48 ECAB 530 (1997).
12

D.A., Docket No. 10-2172 (issued August 3, 2011); J.Q., 59 ECAB 366 (2008).

13

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, supra
note 8 at Chapter 3.700, Exhibit 1, note 6 (January 2010). The Guides Newsletter is included as Exhibit 4.
14

L.J., Docket No. 10-1263 (issued March 3, 2011); Thomas J. Engelhart, 50 ECAB 319 (1999).

5

extremity and 15 lower extremity impairment without fully explaining how he arrived at these
percentages. As he failed to properly address the provisions of the A.M.A., Guides or to provide
rationale for his opinion, the Board finds that his report is diminished probative value in
determining the extent of appellant’s permanent impairment.
Dr. Brigham, an OWCP medical adviser, reviewed the clinical findings and reports of
Drs. Gargour and Azzam.15 He concluded that appellant had no permanent impairment to the
upper or lower extremities under the sixth edition of the A.M.A., Guides. Dr. Brigham properly
noted that a schedule award for the whole person or spine impairment is not allowed under
FECA.16 He found that OWCP had adopted the approach set forth in The Guides Newsletter for
rating spinal nerve injuries as impairments of the extremities. Dr. Brigham noted that The
Guides Newsletter required identification of the affected nerve and the extent of any sensory or
motor loss. He concluded that, as neither Dr. Gargour nor Dr. Azzam found any sensory or
motor deficit, appellant had no ratable impairment.
The Board finds that Dr. Brigham properly applied the A.M.A., Guides to find that
appellant had no impairment to the upper or lower extremities due to the accepted January 15,
2006 employment injuries. Dr. Brigham reviewed the medical evidence and fully explained how
he determined that she had no impairment and why the ratings of Drs. Gargour and Azzam were
not in conformance with the A.M.A., Guides. The Board finds that, under the circumstances of
this case, the weight of the medical evidence establishes that appellant has no permanent
impairment to the upper or lower extremities.
Dr. Goodman’s February 15, 2012 report found that appellant had one percent
impairment of the upper extremities; but the rating was not in conformance with the A.M.A.,
Guides. Dr. Goodman did not discuss the July/August 2009 edition of The Guides Newsletter in
rating permanent impairment. He failed to identify the affected nerve and the extent of any
sensory or motor deficit as required by The Guides Newsletter. Dr. Goodman found that
appellant had no sensory of motor deficits on examination. The Board finds that she has not
provided medical evidence in conformance with the A.M.A., Guides supporting a ratable
impairment of the upper or lower extremities. Consequently, appellant has not met her burden of
proof.
On appeal, appellant’s attorney contended that OWCP’s decision was contrary to fact and
law. For reasons stated above, the Board finds that the weight of the medical evidence does not
establish any entitlement to a schedule award.
Appellant may request a schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment.
15

OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file should be routed to an
OWCP’s medical adviser for an opinion concerning the nature and percentage of impairment in accordance with the
A.M.A., Guides, with the medical adviser providing rationale for the percentage of impairment specified. See
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claim, Chapter
2.808.6(d) (January 2010).
16

See cases cited, supra note 12.

6

CONCLUSION
The Board finds that appellant has failed to establish that she has any permanent
impairment to the upper and lower extremities, warranting a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the March 30, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 4, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

